DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 31 March 2022.
2.  Claims 1-6, 13 and 14 are pending in the application.
3.  Claims 1-6, 13 and 14 have been allowed.
4.  Claims 7-12 have been cancelled.
Allowable Subject Matter
5.  Claims 1-6, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 31 March 2022 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest “store authentication information and fixed information in association with the user, the authentication information being variable and unique, the fixed information being invariant and unique” and “the authentication information includes a user ID and when the received user ID does not match the user ID stored in the memory and the received fixed information matches the fixed information stored in the memory, the processor causes authentication of the user to the apparatus to succeed”, as recited in independent claims 1, 13 and 14.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Potter et al U.S. Patent No. 7,266,693 B1 directed to authenticating a user through a validated mutual authentication system [abstract].
B.  Hall U.S. Patent No. 7,103,776 B1 directed to providing a method for emergency logon [abstract].
C.  McDougal et al US 2008/0082832 A1 directed to providing access to data that includes intercepting a user request for access to data [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492